                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:18-cv-00445-FDW
 MICHAEL P. MORRISON,                             )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )
                                                  )                        ORDER
 ANDREW SAUL,                                     )
 Commissioner of Social Security,                 )
                                                  )
         Defendant.                               )
                                                  )
                                                  )

       THIS MATTER is before the Court upon Plaintiff’s Motion for Attorney Fees (Doc. No.

18). The motion is ripe following Defendant’s response and consent to Plaintiff’s petition for

attorney’s fees pursuant to the Equal Access to Justice Act (Doc. No. 21).

       IT IS SO ORDERED that Plaintiff is hereby awarded attorney’s fees under the Equal

Access to Justice Act, 28 U.S.C. § 2412, in the amount $4,651.30 in full satisfaction of all claims

arising under the Equal Access to Justice Act. If the award to Plaintiff is not subject to the Treasury

Offset Program, payment will be made by check payable to Plaintiff’s counsel and mailed to his

office, in accordance with Plaintiff’s assignment to his attorney of his right to payment of

attorney’s fees under the Equal Access to Justice Act.

       So ordered, this second day of December, 2019.
                                          Signed: December 2, 2019




                                                  1
